NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL WATERS,                           )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D19-4431
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


ROTHSTEIN-YOUAKIM, Judge.

              Michael Waters appeals the order revoking his probation and the sentence

imposed upon revocation. Just as we did in case number 2D19-33, we affirm in all

respects but remand for correction of a scrivener's error pertaining to count two in the

underlying sentencing documents.
             Despite the trial court's oral pronouncement that Waters' sentence on

count two was a five-year term of probation consecutive to the ten-year prison term on

count three, the written sentencing documents incorrectly reflect a split sentence on

count two of five years' imprisonment followed by five years' probation. Consequently,

we remand with instructions for correction of the written sentencing documents to

comport with the trial court's oral pronouncement. See Bryant v. State, 45 Fla. L.

Weekly D520b, D520b (Fla. 2d DCA Mar. 6, 2020) ("When a conflict exists between the

trial court's oral pronouncement of sentence and the written sentencing documents, the

oral pronouncement controls." (citing Williams v. State, 957 So. 2d 600, 603 (Fla.

2007))).

             Affirmed; remanded to correct scrivener's error.


NORTHCUTT and SILBERMAN, JJ., Concur.




                                          -2-